SO ORDERED.

SIGNED this 30th day of March, 2020.




__________________________________________________________________________


                    DESIGNATED FOR ONLINE PUBLICATION

               IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF KANSAS


    IN RE:

    CHAD ROY CLINKINGBEARD,                      Case No. 19-11605
                                                 Chapter 11
                          Debtor.



        ORDER DENYING HEARTLAND TRI-STATE BANK’S MOTION
                     FOR RELIEF FROM STAY


        Only the owner of personal property or the owner’s agent can grant a UCC

Article Nine security interest in that property. 1 Members of a limited liability

company have no interest in the LLC’s property, meaning that a security agreement

executed by an LLC member in his personal capacity doesn’t grant a security




1The Revised Uniform Commercial Code, Art. 9—Secured Transactions, as adopted in
Kansas, is codified at KAN. STAT. ANN. § 84-9-101 et seq. (2019 Supp.).
                                                                                    1

               Case 19-11605    Doc# 119    Filed 03/30/20   Page 1 of 7
interest in specific LLC property. When Heartland Tri State Bank made a loan to

Chad Clinkingbeard to be secured by a truck, it applied for a secured title in the

name of his solely-owned LLC, ROJO Property Solutions. But Clinkingbeard

executed the loan documents as an individual. He didn’t own the truck, ROJO did.

The Bank cannot be granted relief from the stay to “correct” the truck’s title based

on the facts in this record. 2

       Facts 3

       Chad Clinkingbeard and ROJO Property Solutions, LLC each filed chapter 11

petitions on August 21, 2019. Clinkingbeard is the sole owner, member and

managing member of ROJO. 4 In April of 2018, Clinkingbeard borrowed

approximately $25,000 from Heartland Tri-State Bank. He signed a promissory

note and a consumer security agreement purporting to grant the Bank a security

interest in a “2011 Chevrolet 3500 HD 4x4 Diesel Pickup.” Clinkingbeard

represented in the security agreement that he was the lawful owner of the truck. He

signed both documents “Chad Clinkingbeard.” Neither signature was executed as a

representative of ROJO. Nowhere in the loan documents is ROJO mentioned.




2 Heartland Tri-State Bank appears by its attorney David G. Arst. Debtors appear by their
attorney Nicholas R. Grillot.
3 The parties submitted this contested stay relief motion to the Court on stipulations of fact

(with supporting exhibits attached) and briefs. See Stipulations, Doc. 81; Heartland Tri-
State Bank’s Brief, Doc. 84; Debtors’ Brief, Doc. 92.
4 The Court takes judicial notice of corporate resolution of ROJO showing Clinkingbeard as

the sole member and managing member of ROJO. See No. 19-11606, Doc. 2. Clinkingbeard
is the 100% owner of ROJO and signed ROJO’s Chapter 11 petition as the authorized
representative. Doc. 1, p. 4 and p. 27-28, Question 28.
                                                                                             2

                 Case 19-11605     Doc# 119     Filed 03/30/20    Page 2 of 7
       On or about May 25, 2018, the Bank received a “Lienholder Copy” of the Title

and Registration Receipt indicating that a Kansas electronic title covering the truck

had been issued reflecting the Bank’s lien, but indicating that ROJO, not

Clinkingbeard, was the truck’s owner. The stipulations do not contain a copy of the

Bank’s application for secured title. The temporal sequence hints this being a

purchase money loan, but the stipulations don’t say. Nor do they explain how the

truck came to be titled in ROJO’s name.

       Sometime before the bankruptcy cases were filed, the Bank repossessed the

truck and still has it. The Court takes judicial notice of Clinkingbeard’s bankruptcy

schedules. They don’t list this vehicle and the Bank is scheduled as having one of

the 20 largest unsecured claims (and also on Schedule E/F) for a “deficiency amount

on repossessed 2011 Chevrolet 3500.” 5 In answer to question 10 of his statement of

financial affairs (SOFA), Clinkingbeard reports that the Bank repossessed the

truck. 6 ROJO’s schedules and statement of financial affairs are silent concerning

the truck and the debt. The Bank seeks stay relief so it can file “the attached

Affidavit of Correction” with the Kansas Department of Revenue to correct the

“incorrectly issued [title] in the name of ROJO.” 7 The affidavit was not attached to

the motion. 8 The Bank filed this motion in Clinkingbeard’s case and Clinkingbeard

objected, arguing that the Bank’s security interest never attached because



5 Doc.1, p. 9, 38.
6 Doc. 1, p. 55. Question 10 asks “Within 1 year before your filed for bankruptcy, was any of
your property repossessed…?”
7 Doc. 54.
8 Id.


                                                                                            3

               Case 19-11605      Doc# 119     Filed 03/30/20    Page 3 of 7
Clinkingbeard did not own the vehicle and, even if he did, that the Bank’s lien

neither attached to the truck nor is it properly perfected because the security

agreement signed by Clinkingbeard contains an erroneous VIN (Vehicle

Identification Number) for the truck. 9

       Analysis

       Clinkingbeard challenges both attachment and perfection of the security

interest granted to the Bank. First, because he didn’t own the truck, Clinkingbeard

lacked any interest in the collateral and couldn’t grant a security interest in it.

Second, because the truck’s VIN is incorrect on the security agreement, it is

inadequately described, further defeating attachment. Finally, the erroneous VIN

would defeat a lien search of the Kansas Department of Revenue, Division of

Vehicle (DOV) records, making the alleged security interest unperfected.

       Burdens of Proof

       The Bank seeks stay relief “for cause” under § 362(d)(1). Under that

subsection, cause is not statutorily defined, but may include the lack of adequate

protection of movant’s interest in property, or other cause. 10 The moving party bears

burden of showing cause exists, after which the burden shifts to debtor to show why

the stay should remain in place. 11 Before establishing “cause,” the creditor must


9 Doc. 63.
10 In re Carbaugh, 278 B.R. 512, 525 (10th Cir. BAP 2002) (cause under § 362(d)(1) not
limited to lack of adequate protection).
11 In re Busch, 294 B.R. 137, 140-41 (10th Cir. BAP 2003). See also In re Gindi, 642 F.3d

865, 872 (10th Cir. 2011) (cause to lift stay determined on a case-by-case basis and is
discretionary relief), overruled on other grounds, In re TW Telecom Holdings, Inc. v.
Carolina Internet, Ltd., 661 F.3d 495 (10th Cir. 2011); In re Pederson, 563 B.R. 327, 334-35
(Bankr. D. Mont. 2017); § 362(g).
                                                                                           4

               Case 19-11605      Doc# 119     Filed 03/30/20    Page 4 of 7
first meet the “low threshold” of establishing a colorable claim of a lien on estate

property. 12 Here the Bank needed to at least show it possessed an interest in

property of Clinkingbeard’s estate. It met that burden by showing Clinkingbeard’s

execution of a security agreement conveying an interest in the truck, combined with

his statements in the statement of financial affairs, thereby shifting the burden to

resist the relief to the debtor. Clinkingbeard’s defense is that he didn’t own the

truck and therefore he had no interest in the collateral in which to grant a security

interest.

       Attachment of Security Interest, KAN. STAT. ANN. § 84-9-203

       A security interest in personal property attaches and becomes enforceable

against the debtor when three things occur. 13 The secured party must “give value;”

the debtor must either have rights in the collateral or have the power to transfer

rights in it; and the debtor must “authenticate” the security agreement—sign it. 14

Though Clinkingbeard’s schedules and SOFA suggest he believed he owned the

truck, nothing in the stipulations explains how it came to be titled in his company’s

name rather than his own. For example, the stipulations don’t include a copy of the

Bank’s application for secured title, that would have been filed with the DOV to

have its lien noted on the truck title. And, except for the court docket, the

stipulations are the only record the Court has. The parties stipulate that the truck



12 See In re Castro, 503 F. App’x. 612, 615 (10th Cir. 2012); In re Old Cold, LLC, 602 B.R.
798, 825-26 (1st Cir. BAP 2019); In re Edwards, 454 B.R. 100, 105 (9th Cir. BAP 2011);
Grella v. Salem Five Cent Savings Bank, 42 F.3d 26, 33-34 (1st Cir. 1994).
13 KAN. STAT. ANN. § 84-9-203(a) (2019 Supp.).
14 KAN. STAT. ANN. § 84-9-203(b) (2019 Supp.).


                                                                                              5

               Case 19-11605       Doc# 119     Filed 03/30/20    Page 5 of 7
was titled in ROJO’s name and attach as support a “Title and Registration

Receipt—Lienholder Copy” naming ROJO as the truck’s owner of record, suggesting

that, absent an error at the DOV, either Clinkingbeard or the Bank named ROJO

on the application. 15 So, while the record reflects that the Bank gave value, it

doesn’t appear that Clinkingbeard, the “debtor” on both the promissory note and

security agreement, had rights in the truck. To correct the title, the Bank would

need to submit an “Affidavit of Correction” that would be signed by the vehicle’s

seller and purchaser under penalty of perjury acknowledging that the wrong

purchaser had been named. 16 Filing that affidavit would constitute an act to

exercise control of the truck which is nominally (according to the vehicle title)

ROJO’s property and is stayed. 17

       The Bank suggests that because Clinkingbeard is the single member of

ROJO, his signature on the security agreement binds ROJO. But Clinkingbeard

didn’t execute the consumer security agreement in a representative capacity.

Kansas company law provides that individual members of LLCs manage them, but

members don’t have interests in specific LLC property. 18 While the original version




15 See Doc. 81, p. 2 ¶4 and p. 6.
16 See Affidavit of Correction form, Rev. 12/17,
https://www.ksrevenue.org/pdf/DMVAffidavitCorrection.pdf, last viewed March 19,
2020.
17 § 362(a)(3).
18 KAN. STAT. ANN. § 17-76,111 (2007); In re Tax Exemption of Kouri Place, L.L.C., 44 Kan.

App. 2d 467, 470, 239 P.3d 96 (2010) (member holding a 99.9% interest in LLC did not own
the LLC’s property); In re Brooke Corp., No. 08-22786, 2012 WL 3066706, at *5 (Bankr. D.
Kan. July 26, 2012) (noting that under Kansas law, a membership interest is distinct from
the limited liability company). See also § 17-7693 (2019 Supp.) (management of an LLC is
vested in its members unless otherwise provided by the operating agreement).
                                                                                         6

               Case 19-11605     Doc# 119     Filed 03/30/20   Page 6 of 7
of the Kansas company law stated that members in a member-managed company

each had “the authority to bind” the company, that language was stricken in later

amendments. 19 In short, a single LLC member cannot act to bind the company

without indicating he or she is acting in a representative capacity.

       Clinkingbeard had not yet acquired rights in the collateral and ROJO did not

authenticate the security agreement. On the petition date, ROJO was the record

owner of the truck. This renders Clinkingbeard’s security agreement

unenforceable. 20 Because the Bank’s security interest failed to attach, there is no

need to consider whether the lien was properly perfected. Absent attachment of the

security interest, the Bank had no lien in the truck and lacked a colorable claim for

relief from the automatic stay. The Bank’s motion is denied.

                                            ###




19 Compare former KAN. STAT. ANN. § 17-7693(a) (2007), amended in 2014, to KAN. STAT.
ANN. § 17-7693 (2019 Supp.). See also 2014 Kan. Sess. Laws, ch. 40, § 26.
20 KAN. STAT. ANN. § 84-9-203(b). In addition, the security agreement signed by

Clinkingbeard did not accurately describe the truck, as it contained an incorrect VIN. That
defect may preclude attachment of the security interest as well. See KAN. STAT. ANN. § 84-
9-108(a) requiring collateral in a security agreement to be reasonably identified and Official
UCC Comment 2 (stating that the test of sufficiency of the description is whether it
“[m]ake[s] possible the identification of the collateral described.”).
                                                                                            7

               Case 19-11605       Doc# 119     Filed 03/30/20    Page 7 of 7
